DETAILED ACTION
This action is response to communication:  response to original application filed on 03/09/2021.
Claims 1-20 are currently pending in this application.  
The IDS filed on 03/09/2021. has been accepted.  
	
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Below is the closest prior art found by the Examiner:

Naressi et al. US Patent Application Publication 2009/0085724 teaches providing different/second resources to a requesting user based on mapped associations between resources (see abstract, paragraph 107, and throughout), but does not teach all the limitations of the claims.
Robert US Patent Application Publication 2012/0066052 teaches providing supplemental content based on redemption codes, but does not teach supplying such content in response to determining that the codes authorize access to a first related content.
Song et al. US Patent Application Publication 2005/0066037 teaches access to multiple resources utilizing browser snapshots, but teaches wherein the users are registered (abstract, paragraphs 71-75, and throughout).
Truskovsky et al. US Patent Application Publication 2013/0326614 teaches utilizing an identifier with a group of resources (see paragraph 117-120), but does not teach all the limitations of the claims.
Cobb et al. US Patent No. 8,972,493 teaches providing multiple versions of content with a single identifier (col. 2 lines 1-28), but does not explicitly teach all the limitations of the claims. 
Further, see prosecution history for parent applications including 16/704893 (10/951682), 15/684869 (10/701,128), and 13/954700 (9,749,304).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495